Title: Abigail Adams to Royall Tyler?, 14 June 1783
From: Adams, Abigail
To: Tyler, Royall





 post 14 June 1783
 



You wish me to devote half an hour to you in your absence; you requested and I comply, to shew you that I have a disposition to oblige, but I am very unequal to the task you have assigned as I have no Herculian properties, but can say with Gays Shepard


“the little knowledge I have gaind
is all from simple nature draind.”

I study her as my surest safest guide, for our actions must not only be right, but expedient, they must not only be agreable to virtue but to prudence. It was upon this principal that my late advise was founded. You differd so widely from me in sentiment, that I determined never again to tender an opinion unaskd—yet I did not wish you any further influenced by it than appeard to me, to conduce to your own happiness.

Horace has in some of his Epistles this sentiment better one thorn pluct out than all remain, Humane nature is represented by an english poet as a wild where weeds and flowers promiscuous shoot


A garden tempting with forbiden fruit.

Let it be our study to cultivate the flowers, and root out the weeds, to nourish with a softening care and attention those tender Blossoms, that they may be neither blasted in their prime nor witherd in their bloom but as the blossom falls may the fruit encrease yet green . . . to a perfect ripen into maturity untill the Beauty of its appearence, shall tempt some Fair hand to pluck it from its native soil and transplant it in one still more beneficial conducive to its perfection.
Sternses observation may be just, but King Richards was a more independant one. God says, he helps those who help themselves. Advise is of little avail unless it is reduced to practise nor ought we implicitly to give upon our judgement to any one what ever may be our regard or esteem for them untill we have weighed and canvassed that advise with our reason and judgment—then if it is right agreable to virtue expedient and prudent we ought strictly to adhere to it—a mutability of temper and inconsistency with ourselves is the greatest weakness of Humane Nature, and will render us little and contemtable in the Eyes of the World. There are certain principal which ought to become unchangeable in us justice temperance fortitude hold the first rank—he who possesses these will soon have all others added unto him.
I have not been alone to day. My Weymouth Friends dined with me together with my sister and cousins. You was kindly enquired after, and the vacant Chair lookt solitary. The provision too was not carved with that dexterity and allertness which your hand is accustomed to. This evening—I know you think of your solitary Friend—whilst the lightning plays from cloud to cloud and threatens a tempestous Night. You wish yourself at hand to read me some amuseing or entertaining subject, or to beguile the hour with the incidents of the past day, or converse upon some literary subject, but my little slumbering Guests are all locked in the Arms of sleep. My candle and my pen are all my companions. I send my thoughts across the broad Atlantick in serch of my associate and rejoice that thought and immagination are not confined like my person to the small spot on which I exist.

Adieu—I have complied with your request recive it in the Spirit of Friendship for that alone dictates to the pen of your Friend
A A

